Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
This action in response to the preliminary amendments filed 10/22/2021 in which claims 1-14, 16-17 and 19-20 are cancelled. Claims 15, 18 and 21 have been amended.

Allowable Subject Matter
Claims 15, 18 and 21 are allowed.

Reasons for Allowance
The closest prior art of record is as follows:
Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf, hereinafter Lang); 
Wurm et al (OctoMap: A Probabilistic, Flexible, and Compact 3D Map Representation for Robotic Systems by Kai Wurm, Armin Hornung, Maren Bennewitz, Cyrill Stachniss and Wolfram Burgard, University of Freiburg, Germany, December 2010; 
Balasubramanian (US Patent 9396249 B1; hereinafter Bala);
Young et al (US Patent 9754405 B1; hereinafter Young);
Kennison et al (US Patent Publication 20090034792; hereinafter Kennison);
Choi et al (Efficient multidimensional volume rendering by Choi et al; https://www.spiedigitallibrary.org/conference-proceedings-of-spie; Medical Imaging '99, 1999; hereinafter Choi);
Alam et al (US Patent Publication No. 20190139403; hereinafter Alam);
Paglieroni et al (US Patent Publication No. 20200117220; hereinafter Paglieroni);
Abramov et al (US Patent Publication No. 2019/0063881; hereinafter Abramov).
The following is an examiner’s statement of reasons for allowance:  Lang, Wurm, Bala, Young, Kennison, Choi, Alam, Paglieroni and Abramov teach “a system [or method], comprising: a leader vehicle comprising a leader vehicle controller, the leader vehicle controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors to: receive three-dimensional perception sensor (3DPS) data; 
generate a data message comprising an occupancy map (OM) octree, the OM octree generated from an occupancy map constructed from the 3DPS data, the OM octree comprising a select number of levels, 
wherein each level comprises a plurality of nodes representing a plurality of voxels, each voxel of the plurality of voxels being occupied, free, or unknown, 
wherein the OM octree represents a position of a select child node of the plurality of nodes relative to a select parent node of the plurality of nodes as a three-bit value, 
wherein the select number of levels within the OM octree is dependent on a resolution of the 3DPS data, 
reduce at least one of a messaging time or a messaging size of the data message comprising the OM octree by quantizing the select child node to a single-bit value, the single-bit value indicating whether the select child node represents an occupied voxel or a free voxel; 
transmit the data message comprising the OM octree; and adjust a path of travel of the leader vehicle based on the occupancy map; and 
a follower vehicle comprising a follower vehicle controller, the follower vehicle controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors to: receive the data message comprising the OM octree; 
generate a local occupancy map from the data message comprising the OM octree; and 
adjust a path of travel of the follower vehicle based on the local occupancy map” in claims 15 and 18. 

However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(claims 15, 18) “wherein the resolution of the 3DPS data is a four-meter resolution responsive to the leader vehicle being at a first distance from an environment object or the location greater than a threshold distance from the environment object or the location and the resolution of the 3DPS data is a one-meter resolution responsive to the leader vehicle being at a second distance from the environment object or location less than the threshold distance from the environment object or location”, in combination with the remaining elements and features of the claimed invention. 
. It is for these reasons that the applicants’ invention defines over the prior art of record. It is for these reasons that the applicants’ invention defines over the prior art of record. Claim 21 depends upon claim 15 and therefore allowable based on its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 







/Tischi Balachandra/Examiner, Art Unit 3662
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668